Citation Nr: 1448860	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-04 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to apportionment of the Veteran's compensation benefits as a recognized spouse.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from December 1946 to September 1952.  His military decorations include the Purple Heart Medal for wounds sustained in combat against enemy forces during service in the Republic of Korea.  The appellant seeks recognition as the Veteran's spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO), which denied the appellant's claim of entitlement to apportionment of the Veteran's compensation benefits as his recognized spouse for the period during which the Veteran was incarcerated.  

In a January 2013 videoconference hearing, the appellant, accompanied by her representative, presented oral testimony in support of her claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for review and consideration.


FINDINGS OF FACT

1.  The Veteran was married and divorced multiple times prior to his current union with the appellant, including a marriage to W.J.M (a.k.a. W.J.B.) during two separate periods of time; the dates of the divorce decrees for each period of marriage to W.J.M. (a.k.a. W.J.B.) cannot be objectively confirmed.

2.  The record indicates that the Veteran entered into another union with W.C.H. during his second period of marriage with W.J.M. (a.k.a. W.J.B.)

3.  The appellant's union with the Veteran cannot be deemed a valid marriage, given the present state of the evidence and facts.  


CONCLUSION OF LAW

The appellant is not entitled to apportionment of the Veteran's VA benefits as a matter of law.  38 U.S.C.A. § 5307 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.50, 3.452 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal concerns the validity of a benefit provided under 38 U.S.C. Chapter 53, specifically an apportionment of the Veteran's VA benefits. The statutes governing VA notice and assistance in a claim for compensation and pension benefits do not apply to claims for benefits provided under 38 U.S.C. Chapter 53. See 38 U.S.C.A. §§ 5103 , 5103A, 5307 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014); Sims v. Nicholson, 19 Vet. App. 453 (2006).  Nevertheless, VA regulations impose special procedural requirements for simultaneously contested claims, including claims for apportionment.  The applicable contested claims procedures were followed in this case, to the extent possible.  See 38 C.F.R. §§ 19.100-19 .102, 20.500-20.504. 

The Board notes that the Veteran was incarcerated at the time of the appellant's January 2013 personal hearing, and appears to still be incarcerated, he did not appear at the hearing.   However, the Veteran does not appear to contest the appeal and has in fact submitted statement that suggest that he favors an apportionment to the appellant.  Moreover, and of equal import, a review of the records shows that the Veteran was provided notice that the appellant was seeking apportionment of his VA benefits.  He was also provided a copy of the Statement of the Case that was provided to the appellant, which pertained to her appeal.  The Veteran was also provided notice that the appellant had requested a personal hearing before the Board in present argument in her favor.  In sum, all efforts were made to include the Veteran in the appeal process and there was seemingly no prejudice to the Veteran not being present for the hearing.  

According to VA law, a veteran's benefits may be apportioned if the veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).  When a veteran is not residing with his or her spouse, all or any part of the compensation benefits payable may be apportioned as may be prescribed by the Secretary of VA.  38 U.S.C.A. § 5307(c).  However, the threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim cannot proceed.  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994).

In the present case, the Veteran is service-connected for multiple disabilities, including generalized anxiety disorder, which is rated 100 percent disabling.  The appellant seeks apportionment of his VA compensation benefits for the period during which he was incarcerated. 

The facts of the case show that the appellant entered into a marital union with the Veteran in August 2008.  Marriage certificates and divorce decrees dated prior to the appellant's union with the Veteran indicate that he was previously married to several different spouses for the period from 1952 to 2006.  During this period, the Veteran was reportedly twice-married to W.J.M (a.k.a. W.J.B.) for two separate periods of time, the first period reportedly being from February 1969 to August 1970, and the second period reportedly being from an unspecified date in 1980 to June 1982.  The dates of the divorces that legally terminated each period of marriage between the Veteran and W.J.M. (a.k.a. W.J.B.) cannot be objectively confirmed as there is no documented divorce decree for the first period and the date of the divorce decree for the second period is illegible on the photocopy furnished to VA (although it bears the seal of a notary that is dated in June 1982).  Furthermore, marital documents associated with the claims file indicate that the Veteran entered into a marital union with W.C.H. in June 1980, while he was evidently still married to W.J.M. (a.k.a. W.J.B.).  Per the marital documents associated with the record, the Veteran's union with W.C.H. evidently ended in divorce in March 1986.  Reference is also made to a December 2009 statement from the Veteran wherein he indicated that he was "still married" at the time he married the appellant, and that he was trying to cure that defect by obtaining a divorce.

In view of the foregoing discussion of the pertinent facts of the case, the Board cannot grant recognition of the appellant as the Veteran's lawful spouse as legal status of the Veteran's previous marriages, as discussed above, remain ambiguous and unclear.  Absent her establishing her legal status as the Veteran's lawful spouse by presenting definitive proof of the termination of his prior marriages and their termination dates, a valid claim for apportionment cannot be recognized.  See 38 U.S.C.A. § 101(31) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.1(j), 3.50 (2014); Marrero v. Gober, 14 Vet. App. 80, 82 (2000).  

At her January 2013 hearing before the Board, and in written statements presented in support of her claim, the appellant testified that she knew nothing of the discrepancies VA discovered regarding the legal status of Veteran's prior marriages and does not have access to the official court documents pertaining to those prior unions in order to establish the validity of her present marriage to him. She contends that, as an innocent party, she should not be unjustly penalized for her ignorance.  She states that the Veteran had continued to receive his full compensation benefits from VA, unimpeded, prior to his incarceration and she had become reliant on receiving these payments to supplement their joint income in their marriage.  She reports that she is now in danger of losing her home without an apportionment of these payments to meet her living expenses while the Veteran is incarcerated.  She therefore presents the argument that fairness and equity would legitimize her apportionment claim.

Consideration has been given to 38 C.F.R. § 3.52, which provides an exception to the provisions of a valid marriage is when an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment but nevertheless may be deemed valid.  One of the stipulations is that the claimant entered into the marriage without knowledge of the impediment.  Such could arguably the case in the present appeal.  However, a close reading shows that the exception created by 38 C.F.R. § 3.52 is clearly in situations where the appellant is seeking recognition as a spouse for death benefits.  Additional requirements for applying 3.52 include providing evidence that the claimant cohabited with the veteran continuously from the date of the marriage to the date of his or her death.  Such is not the case in the present appeal.  The Veteran remains living.

While the Board certainly understands the appellant's plight and is sympathetic to her situation, ultimately the applicable law is dispositive and binding in determining the grounds of entitlement.  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2012); Harvey v. Brown, 6 Vet. App. 416 (1994): Payments from the Federal Treasury must be authorized by statute, so government employees may not make obligations that are beyond the scope authorized by statute.  Zimick v. West, 11 Vet. App. 45, 50 (1998) (citing Malone v. Gober, 10 Vet. App. 539, 543 (1997)) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 424, 110 S. Ct. 2465, 2471, 110 L. Ed. 2d 387 (1990); 31 U.S.C. 1341(a)).

Where, as here, the law and not the evidence is dispositive, the claim must be denied because of the lack of entitlement under the law; this is analogous to Rule 12(b)(6) of the Federal Rules of Civil Procedure - failure to state a claim upon which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

This claim for an apportionment of the Veteran's VA compensation benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


